


Exhibit 10.1

ISLAND SALES LIMITED

636 Gettysburg Street

Pittsburgh, PA 15206

Phone: 412-996-6708

Fax: 412-441-3253

 

PURCHASE ORDER

DATE: February 16, 2006

Order number: GTG-021606-1

Mr. Bradley Ray

CEO, Geotec

110 East Atlantic Avenue, Suite 200

Delray Beach, FL 33444

Commodity: Washed Bituminous Coal

Quality Parameters:

Typical, as received basis

Guarantees, as received basis

Moisture:

6.0% Typical

7.5% Maximum

 

Ash:

7-8% Typical, as received basis

9.00% Maximum

 

Volatile:

32.00% Typical, as received basis

30% Minimum

 

Fixed Carbon:

57% Typical, as received basis

50% Minimum

 

Btu/lb:

13,209 Typical, as received basis

13,200 Minimum

 

Sulphur:

0.85% Typical, as received basis

0.95% Maximum

 

Fusion:

2500degreesF. Softening temp

2400degrees F. Minimum

 

Size:

2” x 0” and must be able to handle appropriately at delivery

 

Price:

$47.10 per ton delivered to the customer based on 13,200 btu lb. Purchase order
paid on the equivalent of $1.78 per million btu delivered.

Tonnage:

up to 500,000 tons on an annual basis

Term:

April 1, 2006 - December 31, 2006

Analysis:

As determined from automatic sampling at power plant.

Weights:

As provided by certified scales at power plant.

Scheduling:

All arrangements for shipping shall be scheduled through Bruce Rosen at above
listed phone number.

Other terms:

Product must be able to be delivered in a condition satisfactory to the power
plant customer.

Payment Terms:

30 days from shipment date

 

Islands Sales has had sales with First Energy, AEP, Allegheny Energy, P.P&L, AES
Corp, Duquesne Light Company. Mr. Rosen brokers both bituminous and anthracite
coal, furnace coke, coal tar and represents New Zealand’s largest coal producer,
Solid Energy of New Zealand.

 

ISLAND SALES LIMITED

GEOTEC

 

/s/ Bruce M. Rosen

/s/ Bradley Ray

 

Bruce M. Rosen

Mr. Bradley Ray

President

CEO

 

 

Kindly acknowledge by signing and returning one copy


--------------------------------------------------------------------------------